Title: From George Washington to Nathanael Greene, 20 May 1785
From: Washington, George
To: Greene, Nathanael



My Dr Sir,
Mount Vernon 20th May 1785.

After a long & boisterous passage, my Nephew G.A. Washington returned to this place a few days since, & delivered me your letter of the 25th of April.
Under the state of the case between you & Capt: Gun, I give it as my decided opinion that your honor & reputation will not only stand perfectly acquited for the non-acceptance of his challenge, but that your prudence & judgment would have been condemnable for accepting of it, in the eyes of the world: because if a commanding officer is amenable to private calls for the discharge of public duty, he has a dagger always at his breast, & can turn neither to the right nor to the left without meeting its point; in a word, he is no longer a free Agent in office, as there are few military decisions which are not offensive to one party or the other.
However just Capt: Guns claim upon the public might have been, the mode adopted by him (according to your accot) to obtain it, was to the last degree dangerous. A precedent of the sort once established in the army, would no doubt have been followed; & in that case would unquestionably have produced a revolution; but of a very different kind from that which, happily for America, has prevailed.
It gives me real concern to find by your letter, that you are still embarrassed with the affairs of Banks: I should be glad to hear, that the evil is likely to be temporary only—ultimately, that you will not suffer. From my Nephews account, this man has participated of the qualities of Pandora’s box, & has spread as

many mischiefs. How came so many to be taken in by him? If I recollect right, when I had the pleasure to see you last, you said an offer had been made you of backlands, as security or payment in part for your demand—I then advised you to accept it—I now repeat it. you cannot suffer by doing this, altho’ the lands may be high rated. If they are good I would almost pledge myself that you will gain more in ten years by the rise in the price, than you could by accumulation of interest.
The Marqs de la Fayette is safe arrived in France, & found his Lady & family well. From his letters, those of the Chevr de la Luzerne, Count de Rochambeau & others to me, dated between the middle & last of Feby, I think there will be no war in Europe this year, but some of the most intelligent of these writers are of opinion that the Emperial Court & Russia, will not suffer matters to remain tranquil much longer. The desire of the first to annex the Dutchy of Bavaria to its dominions in exchange for the Austrian possessions in the Netherlands, is very displeasing, it seems, to the military powers, which added to other matters may kindle the flames of a general war.
Few matters of domestic nature are worth the relation; otherwise I might inform you, that the plan for improving & extending the navigation of this river has met a favourable beginning. Tuesday last was the day appointed by Law for the subscribers to meet—250 shares were required by law to constitute and incorporate the company: but, upon comparing the Books, it was found that between four & five hundred shares were subscribed. What has been done respecting the navigation of James river I know not—I fear little.
This State did a handsome thing, & in a handsome manner for me; in each of these navigations they gave me, & my heirs forever, fifty shares: but as it is incompatible with my principles, & contrary to my declarations, I do not mean to accept of them. But how to refuse them, without incurring the charge of disrespect to the Country on the one hand, and an ostentatious display of disinterestedness on my part on the other, I am a little at a loss: time & the good advice of my friends must aid me, as the Assembly will not meet ’till Octor, & made this gratuitous offer among, if not the last act of the last Session, as if they were determined I should not resolve what to do from the first impulse. Mrs Washington joins me in every good wish for you, &

with sentiments of attachment & regard, I am my Dr Sir Yr affte friend &c.

G: Washington

